EXECUTION COPY

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”), dated September 13, 2010
(the “Effective Date”), is made by and between APAC Customer Services, Inc., a
company organized under the laws of Illinois (the “Company”) and Kevin T.
Keleghan (“Executive”).

WITNESSETH:

WHEREAS, the Company desires to employ Executive pursuant to the terms and
conditions contained in this Agreement; and

WHEREAS, Executive desires to accept such employment pursuant to the terms and
conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements hereinafter contained, the parties hereto agree as follows:

1. Term. Executive’s employment under this Agreement shall commence on the
Effective Date, and shall continue, at will, until otherwise terminated pursuant
to Section 7 below (the “Employment Period”).

2. Title. During the Employment Period, Executive shall serve as the President
and Chief Executive Officer of the Company. Executive shall continue as a
director of the Company without additional compensation from that provided
hereunder, and shall be nominated for reelection to the Board of Directors of
the Company (“Board”) at each subsequent annual meeting of stockholders during
the Employment Period and the Company shall use its best efforts to have
Executive so elected.

3. Executive’s Duties. Executive shall report directly to the Board, and all
other employees of the Company shall report to Executive or Executive’s designee
and not directly to the Board. Throughout the Employment Period, Executive’s
duties, responsibilities and authority shall include all the duties,
responsibilities and authority normally performed by the President and Chief
Executive Officer of the Company, with such other duties as the Board may, from
time to time, in its reasonable discretion determine, consistent with his
position and status.

4. Full Time. Except as provided specifically herein, during the Employment
Period, Executive shall devote his full time, attention, skill, and energy to
the duties set forth herein and to the business of the Company and to use his
best efforts to promote the success of the Company’s business. Executive shall
not invest in any business which directly competes with the Company, nor shall
Executive engage in any outside business activity of any nature, including, but
not limited to, activity as a consultant, agent, partner, officer, director or
provider of business services of any nature, directly or indirectly, to a
corporation or other business enterprise, except as otherwise provided in this
Agreement or as may be agreed by the Board in its sole discretion. Executive may
serve on civic or charitable boards or committees, participate in charitable,
professional, educational, community or industry affairs and manage his and his
family’s personal investments and affairs to the extent such activities do not
interfere with the performance of his duties and responsibilities. Nothing in
this Agreement shall be construed to prohibit Executive from investing in up to
2% of the stock of any company whose stock is listed on a national securities
exchange.

5. Location. Executive shall be based in the Company’s corporate headquarters
currently located in Bannockburn, Illinois. However, Executive acknowledges that
in order to effectively perform Executive’s duties, he shall be required to
travel for business purposes.

6. Compensation.

(a) Base Salary. Executive’s annual base salary shall initially be $500,000 (the
“Base Salary”), payable in accordance with the Company’s normal payroll
practices as in effect from time to time. Such Base Salary shall be subject to
annual review (commencing with annual reviews of senior executive salaries
following the first anniversary of the Effective Date), and may be increased
(but not decreased except in connection with, and in proportion to,
across-the-board decreases applicable to senior management) from time to time in
the discretion of the Board. In the event that Executive’s Base Salary is
increased at any time during the Employment Period, such increased amount shall
thereafter constitute the Base Salary.

(b) Bonus. Executive shall be eligible to participate in and earn annual bonus
compensation under the Company’s Management Incentive Plan or under a successor
annual incentive plan (the “MIP”), as may be in effect from time to time, in
accordance with the Company’s compensation practices. Executive shall have a
annual target bonus equal to 100% of Executive’s Base Salary and a maximum
annual bonus equal to 200% of Executive’s Base Salary, subject to satisfaction
of applicable performance criteria established by the Board or a committee
thereof, in its sole discretion, (in consultation with Executive) and in
accordance with the terms and conditions set forth under the MIP.

(c) Stock Incentive Awards. Executive shall be eligible to participate in the
Company’s Amended and Restated 2005 Incentive Stock Plan (the “Stock Plan”) and
any successor or other of the Company’s equity-based or other long-term
incentive programs, and to be granted awards thereunder in the discretion of the
Board or a committee thereof, in accordance with the policies and practices of
the Company as in effect from time to time.

(d) Sign-On Equity Awards:

(i) Not later than three (3) business days after the Effective Date, Executive
shall be awarded a grant of ten (10) year options with respect to 750,000 shares
of common stock of the Company (the “Option”) under the Stock Plan. The Option
shall vest in five equal installments on the first, second, third, fourth and
fifth anniversaries of the Effective Date provided that Executive is employed by
the Company on the date such installment is scheduled to so vest, subject to
earlier vesting under certain circumstances, as provided substantially in the
form of Stock Option Agreement attached hereto as Exhibit A-1. The exercise
price of the Option shall be the Fair Market Value (as defined in the Stock
Plan) of such shares on the date of grant. The Option shall otherwise be subject
to the terms and conditions of the Stock Plan and such Stock Option Agreement.

(ii) Not later than three (3) business days after the Effective Date, Executive
shall be awarded a grant of 250,000 shares of restricted common stock of the
Company (the “Restricted Stock”) under the Stock Plan. The Restricted Stock
shall vest in five equal installments on the first, second, third, fourth and
fifth anniversaries of the Effective Date provided that Executive is employed by
the Company on the date such installment is scheduled to so vest, subject to
vesting as to an additional such installment on the second anniversary and an
additional such installment on the third anniversary of the Effective Date in
each case upon the achievement of certain performance goals, and otherwise
subject to earlier vesting under other circumstances, as provided substantially
in the form of Restricted Stock Agreement attached hereto as Exhibit A-2. The
Restricted Stock shall otherwise be subject to the terms and conditions of the
Stock Plan and such Restricted Stock Agreement.

(e) Vacation. Executive shall be entitled to accrue vacation in accordance with
the Company’s vacation pay policy as in effect from time to time.

(f) Benefits. Subject to satisfaction of any plan eligibility requirements and
the terms and conditions of the plans, Executive shall be entitled to
participate in, and receive benefits under, any pension benefit plan or welfare
benefit plans adopted by the Company.

(g) Reimbursement of Business Expenses. The Company shall reimburse Executive
for all reasonable and properly documented expenses incurred or paid by him, in
accordance with applicable Company policy, in connection with the performance of
Executive’s duties hereunder. The Company will reimburse Executive for
reasonable attorneys fees incurred to negotiate and prepare this Agreement and
the Exhibits thereto, in an amount not to exceed $10,000, upon presentation of
applicable substantiation.

(h) Withholdings. All payments made under this Section 6, or under any other
provision of this Agreement, shall be subject to any and all federal, state, and
local taxes and other withholdings to the extent required or authorized by
applicable law.

7. Termination of Employment.

(a) Due to Death. Executive’s employment with the Company shall automatically
terminate immediately upon Executive’s death.

(b) Due to Disability. If Executive incurs a Disability (as defined below)
during the Employment Period, then the Company, in its sole discretion, shall be
entitled to terminate Executive’s employment immediately upon written notice to
Executive of such decision. For purposes of this Agreement, “Disability” shall
mean a physical or mental impairment that prevents Executive from performing the
essential duties of Executive’s position, with or without reasonable
accommodation, for (i) a period of sixty (60) consecutive calendar days, or
(ii) an aggregate of sixty (60) work days in any six (6) month period. The
determination of whether Executive incurred a Disability shall be made by the
Company, in its sole discretion, after consultation with Executive’s physician.
Executive agrees to submit to an examination by a physician selected by the
Company and to authorize Executive’s physician to disclose and speak with the
Company regarding Executive’s impairment.

(c) By the Company. The Company shall be entitled to terminate Executive’s
employment at any time with or without Cause by providing written notice to
Executive of such decision, provided that if the Company terminates Executive’s
employment without Cause (and not as a result of a Disability), then the Company
must provide at least thirty (30) days’ advance written notice of such
termination to Executive. No advance notice period is required for a termination
by the Company with Cause. The Company reserves the right to withdraw any and
all duties and responsibilities from Executive, and to exclude Executive from
the Company’s premises, during any such notice period.

For purposes of this Agreement, “Cause” shall mean (i) gross misconduct or gross
negligence in the performance of Executive’s employment duties; (ii) the breach
by Executive of any fiduciary duty to the Company, (iii) willful disobedience by
Executive of the lawful directions received from the Board; or (iv) commission
by Executive of a crime involving fraud or moral turpitude that can reasonably
be expected to have an adverse effect on the business, reputation or financial
situation of the Company; provided, prior to any termination for Cause under
clause (ii) or clause (iii), Executive shall have ten (10) days within which to
cure (if curable, and which is not so cured) following written notice to
Executive from the Board of the grounds, with particularity, for such Cause
termination. For purposes of this provision, no act or omission on the part of
Executive shall be considered “willful” if it is done or omitted in good faith
and with a reasonable belief that such conduct was in the best interests of the
Company. The cessation of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been given to the Executive notice
of a resolution duly adopted by the affirmative vote of not less than a majority
of the entire membership of the Board (excluding the Executive) finding that
Cause exists, after reasonable (in view of the conduct constituting Cause)
notice is provided to Executive and Executive is given an opportunity, together
with counsel, to be heard before the Board; provided, any action by the Board to
relieve Executive of any of his duties (except during any ten (10)-day cure
period under clause (ii) and clause (iii), above), following such notice during
the period such hearing is pending, shall not constitute a termination of his
employment without Cause.

(d) By Executive. Executive shall be entitled to terminate Executive’s
employment with the Company at any time with or without Good Reason, by
providing the Company at least sixty (60) days’ advance written notice in the
case of such a termination without Good Reason, which notice, in the case of any
termination for Good Reason, shall include at least ten (10) days during which
the Company shall have an opportunity to cure (and which is not so cured) the
grounds cited by Executive, with particularity in such notice, as constituting
“Good Reason”; provided that Company may terminate Executive’s employment at any
time following any such notice of termination, which shall be treated as a
waiver of Executive’s notice, shall not be treated as a termination without
Cause, and shall be deemed as Executive’s resignation (with or without Good
Reason, as the case may be) on such date. For purposes of this Section 7(d) and
Section 8(c), “Good Reason” shall mean without Executive’s written consent,
(i) Executive’s duties and responsibilities are materially reduced or diminished
from those in effect on the Executive’s commencement of employment, or Executive
no longer reports to the Board and instead is required to report to a supervisor
with materially diminished authority, duties or responsibilities compared to
that of the Board, (ii) Executive’s Base Salary is reduced not in accordance
with Section 3(a), or (iii) any other material breach of the terms of this
Agreement.

(e) Change of Control. Executive shall enter into an Employment Security
Agreement with the Company in the form attached hereto as Exhibit B. In the
event of the Company’s involuntary termination of Executive’s employment by the
Company without Cause or by Executive for Good Reason during the Employment
Period that is not covered by the Employment Security Agreement, then the terms
of Section 8(c) of this Agreement shall govern.

8. Compensation Upon Termination of Employment.

(a) Termination By Reason of Death or Disability. If Executive’s employment is
terminated by reason of Executive’s death or Disability under Section 7(a) or
7(b) above, then the Company shall pay to Executive (or Executive’s estate, as
appropriate) (i) Executive’s then-current Base Salary through the termination
date to the extent not theretofore paid, (ii) any accrued but unused vacation
days as of the termination date, (iii) any benefits due to Executive under any
employee benefit plan of the Company in which he is a participant immediately
prior to such termination and (iv) any expenses owed to Executive pursuant to
Section 6(g) (clauses (i) through (iv) collectively, the “Accrued Payments”). In
addition, Executive shall be entitled to any earned but unpaid bonus for the
fiscal year preceding the fiscal year in which such termination occurs, as
determined by the Board in accordance with Section 3(b) and paid when such
bonuses are paid to other senior executives. Thereafter, the Company shall have
no further obligations to Executive except any obligations that may be required
by applicable law (or which survive such termination under this Agreement).

(b) Termination by the Company with Cause. If Executive’s employment is
terminated by the Company with Cause under Section 7(c) above, then the Company
shall pay to Executive Executive’s Accrued Payments and thereafter, the Company
shall have no further obligations to Executive except as may be required by
applicable law (or which survive such termination under this Agreement).

(c) Termination by the Company without Cause or by Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause (and not as a
result of a Disability) under Section 7(c) above, then the Company shall provide
Executive with:

(i) Executive’s Accrued Payments;

(ii) continued payments of an amount equal to eighteen (18) months of
Executive’s then-current Base Salary payable in equal installments in accordance
with the Company’s then current payroll practices in effect from time to time
over a period of twenty-four months from the termination date;

(iii) provided that Executive (and if applicable Executive’s dependents)
elect(s) and is eligible for healthcare continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended; “COBRA”, for
a period of eighteen (18) months Executive shall be required to pay only the
premium amount charged to active employees for such healthcare coverage and the
Company shall pay the balance of such COBRA premiums, subject to immediate
cessation of Company payment at any such time during such period that Executive
becomes eligible for health benefits in connection with subsequent employment;

(iv) any earned but unpaid bonus for the fiscal year preceding the fiscal year
in which such termination occurs, as determined by the Board in accordance with
Section 3(b) and paid when such bonuses are paid to other senior executives; and

(v) a pro rata portion (based on the number of days during the applicable
performance year that Executive was employed by the Company) of the annual bonus
that would otherwise have been paid to Executive in accordance with Section 6(b)
hereof if his employment had not been terminated, which amount (if any) shall be
payable at the same time as the bonuses for such year are paid to other
executives.

(d) The payments set forth under Section 8(c)(ii), (iii), (iv) and (v) are
conditioned upon Executive’s execution of a customary general release of claims
(that is not revoked) within 45 days of Executive’s termination of employment
against the Company and its affiliates, and their employees, directors, owners,
agents, successors, and similar persons and shall be in lieu of all other
payments and benefits to which Executive otherwise may be entitled under any
severance plan, program or policy of the Company. Other than as set forth in
Section 8(c), the Company shall have no further obligations to Executive, except
as may be required by applicable law (or which survive such termination under
this Agreement), but not waived under the general release referenced in this
Section 8(d). To the extent required by Section 28, any payments or benefits
that would otherwise have been made during such 45 day period shall not be made
and shall be accumulated and paid in a single lump sum on the expiration of such
45-day period.

(e) Termination by Executive. If Executive terminates Executive’s employment
under Section 7(d) without Good Reason, then the Company shall pay to Executive
Executive’s Accrued Payments and thereafter, the Company shall have no further
obligations to Executive except as may be required by applicable law (or which
survive such termination under this Agreement).

(f) No Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amount payable
to Executive under any Section 8 of this Agreement and, except as set forth at
Sections 8(c)(iii), such amounts shall not be reduced for any income or benefits
that the Executive derives from employment or self-employment (or both) from any
other source.

9. Restrictive Covenants. Executive agrees that in order to protect the business
interests of the Company, Executive shall, contemporaneously with Executive’s
execution of this Agreement, execute and abide by the terms of an Agreement
Protecting Company Interests in the form attached hereto as Exhibit C.

10. No Prior Restrictions. Executive represents and warrants that Executive’s
employment with the Company does not violate, or cause Executive to be in breach
of, any obligation or covenant made to any former employer or other third party,
and that during the course of Executive’s employment with the Company, Executive
shall not take any action that would violate or breach any legal obligation
which Executive may have to any former employer or other third party. Executive
shall at all times indemnify, defend, and hold harmless the Company (and each of
its officers, directors, employees and agents) in the event of any breach by
Executive of any representation or warranty made in this Agreement.

11. Non-Disparagement. Both during and after Executive’s employment with the
Company, Executive shall not disparage, portray in a negative light, or take any
action that would be harmful to, or lead to unfavorable publicity for, the
Company or any of its current or former clients, suppliers, officers, directors,
employees, agents, consultants, contractors, owners, parents, subsidiaries, or
divisions, whether in public or private, including without limitation, in any
and all interviews, oral statements, written materials, electronically displayed
materials, and materials or information displayed on Internet-related sites.
Both during and after termination of Executive’s employment with the Company,
the senior officers of the Company shall not, and the members of the Board will
be asked not to, disparage, portray in a negative light, or take any action that
would be harmful to, or lead to unfavorable publicity for Executive, whether in
public or private, including without limitation, in any and all interviews, oral
statements, written materials, electronically displayed materials, and materials
or information displayed on Internet-related sites.

12. Equitable Relief. Executive and the Company acknowledge that the remedy at
law for the breach by Executive or the Company of Section 11 above shall be
inadequate, and that the damages flowing from such breach shall not be readily
susceptible to being measured in monetary terms. Accordingly, upon a violation
of any part of the covenant set forth in Section 11, the aggrieved party shall
be entitled to immediate injunctive relief (or other equitable relief) and may
obtain a temporary order restraining any further violation from any court with
jurisdiction to issue such relief. No bond or other security shall be required
in obtaining such equitable relief, and Executive and the Company hereby consent
to the issuance of such equitable relief. Nothing in this Section 12 shall be
deemed to limit the remedies of the Executive or the Company at law or in equity
for any breach by the Company or Executive, respectively, of any of the parts of
Section 11 that may be pursued or availed of by the Executive or the Company,
respectively.

13. Cooperation. During the Employment Period and thereafter, Executive agrees
to furnish information as may be in Executive’s possession or knowledge and
render assistance and cooperation to the Company at its request regarding any
matter, dispute or controversy with which the Company may become involved and of
which Executive has or may have reason to have knowledge, information or
expertise, so long as such cooperation does not materially and reasonably
interfere with Executive’s employment or consulting. The Company shall be
responsible for reimbursing Executive for any reasonable expenses incurred by
Executive in connection with furnishing the information or rendering the
assistance and cooperation to the Company under this Section 13.

14. Arbitration. Except as provided in Section 12 above, in the event that there
shall be a dispute among the parties arising out of or relating to this
Agreement, or the breach thereof, the parties agree that such dispute shall be
resolved by final and binding arbitration in Chicago, Illinois administered by
the American Arbitration Association (the “AAA”), in accordance with AAA’s
Commercial Arbitration Rules, to which shall be added the provisions of the
Federal Rules of Civil Procedure relating to the Production of Evidence, and the
parties agree that the arbitrator may impose sanctions in his or her discretion
to enforce compliance with discovery and other obligations. Such arbitration
shall be presided over by a single arbitrator. Hearings in the arbitration
proceedings shall commence within twenty (20) days of the selection of the
arbitrator or as soon thereafter as the arbitrator is available. The arbitrator
shall deliver his or her opinion within twenty (20) days after the completion of
the arbitration hearings. The arbitrator’s decision shall be final and binding
upon the parties, and may be entered and enforced in any court of competent
jurisdiction by either of the parties. Unless otherwise ordered by the
arbitrator pursuant to this Agreement, the arbitrator’s fees and expenses shall
be shared equally by the parties.

15. Attorney’s Fees. If any arbitration is brought under Section 14, the Company
shall reimburse Executive for his reasonable attorneys fees and litigation costs
incurred in connection with such arbitration (upon presentation of adequate
substantiation) solely in the event that Executive prevails on at least one
material issue in dispute in such arbitration and the Company does not prevail
on at least one material issue in dispute in such arbitration. The arbitrator
shall determine which party or parties shall have so prevailed in the
arbitrator’s findings on the underlying merits of such dispute. If a proceeding
is brought by any party to enforce an arbitration award, or any other proceeding
is brought by one party against the other in connection with or relating in any
other manner to this Agreement, the successful or prevailing party (as
determined by the adjudicator of such proceeding) shall be entitled to recover
its reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which such party may be entitled.
Anything in this Section 15 to the contrary notwithstanding, the terms of the
Agreement Protecting Company Interests entered into by the parties under
Section 9 shall apply for all purposes thereunder and this Section 15 shall not
apply.

16. Notices. All notices and other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when hand
delivered or dispatched by electronic facsimile transmission (with receipt
thereof orally confirmed or confirmed by reply transmission), or five business
days after having been mailed by United States registered or certified mail,
return receipt requested, postage prepaid, or three business days after having
been sent by a nationally recognized overnight courier service, addressed to the
Company (to the attention of the Secretary of the Company) at its principal
executive office and to Executive at Executive’s principal residence (as
determined by the Company’s employment records), or to such other address as any
party may have furnished to the other in writing and in accordance herewith,
except that notices of changes of address shall be effective only upon receipt.

17. Severability. In the event that any of the provisions of this Agreement, or
the application of any such provisions to Executive or the Company with respect
to obligations hereunder, is held to be invalid, unlawful or unenforceable, in
whole or in part, then such provision(s) shall be deemed to be modified or
restricted to the extent and in the manner necessary to render the same valid
and enforceable or shall be deemed excised from this Agreement, as the case may
require, and this Agreement shall be construed and enforced to the maximum
extent permitted by law as if such provision(s) had been originally incorporated
herein as so modified or restricted or as if such provision(s) had not been
originally incorporated herein, as the case may be.

18. Survival. Notwithstanding anything in this Agreement to the contrary, the
obligations of the parties under Sections 8, 9, 11, 12, 13 14, 15, 22 and 29 (as
well as any provisions of this Agreement necessary to give effect thereto) shall
survive any termination of Executive’s employment.

19. Waiver. No waiver by any party hereto of the breach of any term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such breach, or a waiver of any other term or covenant contained
in this Agreement.

20. Entire Agreement. This Agreement, together with all Exhibits thereto,
contains the entire agreement between Executive and the Company with respect to
the subject matter of this Agreement, and supersedes any and all prior
agreements and understandings, oral or written, between Executive and the
Company with respect to the subject matter of this Agreement. If any provision
of this Agreement conflicts with any other agreement, policy, plan, practice or
other Company document, now existing or hereafter adopted or amended, the
provisions of this Agreement shall control.

21. Amendments. This Agreement may be amended only by an agreement in writing
signed by Executive and an authorized representative of the Company (other than
Executive).

22. Successors and Assigns.

(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive. This agreement
shall not be assignable by the Company, without Executive’s consent, to an
unaffiliated third-party except in connection with an event occurring under
Section 22(b). This Agreement and any rights and benefits hereunder shall inure
to the benefit of and be enforceable by Executive’s legal representatives, heirs
or legatees. This Agreement and any rights and benefits hereunder shall inure to
the benefit of and be binding upon the Company and its successors and assigns.

(b) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to satisfy
all of the obligations under this Agreement in the same manner and to the same
extent that the Company would be required to satisfy such obligations if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

23. No Other Representations. Executive acknowledges that the Company has made
no representations or warranties to Executive concerning the terms,
enforceability, or implications of this Agreement other than as reflected in
this Agreement.

24. Arm’s Length Negotiations. The Company and Executive acknowledge that this
Agreement was the result of arm’s length negotiations between sophisticated
parties each afforded the representation of legal counsel. Each and every
provision of this Agreement shall be construed as though both parties
participated equally in the drafting of same, and any rule of construction that
a document shall be construed against the drafting party shall not be applicable
to this Agreement.

25. Headings. The titles and headings of sections and subsections contained in
this Agreement are included solely for convenience of reference and shall not
control the meaning or interpretation of any of the provisions of this
Agreement.

26. Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, and such
counterparts shall together constitute but one agreement.

27. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without giving effect to its
conflict of laws principles.

28. Section 409A. Notwithstanding anything herein to the contrary:

(a) The parties intend that payments and benefits under this Agreement comply
with Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder (collectively “Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in a manner in compliance therewith. To the extent that any
provision hereof is modified in order to comply with Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Executive and the Company of the applicable provision without violating the
provisions of Section 409A.

(b) No amount shall be payable pursuant to Section 8(c) or otherwise upon a
termination of Executive’s employment unless such termination constitutes a
separation from service with the Company under Section 409A. To the maximum
extent permitted by applicable law, amounts payable to Executive pursuant to
Section 8(c) herein shall be made in reliance upon the exception for certain
involuntary terminations under a separation pay plan or as short-term deferral
under Section 409A. To the extent any amounts payable upon Executive’s
separation from service are nonqualified deferred compensation under
Section 409A, and if Executive is at such time a specified employee thereunder,
then to the extent required under Section 409A payment of such amounts shall be
postponed until six (6) months following the date of Executive’s separation from
service (or until any earlier date of Executive’s death), upon which date all
such postponed amounts shall be paid to Executive in a lump sum, and any
remaining payments due under the Agreement shall be paid as otherwise provided
herein. The determination of whether Executive is a specified employee at the
time of Executive’s separation from service shall made by the Company in
accordance with Section 409A.

(c) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute nonqualified deferred compensation, (i) all expenses or
other reimbursements hereunder shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
Executive, (ii) any right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

(d) For purposes of Section 409A, Executive’s right to receive installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment within the specified period shall be within the sole
discretion of the Company. Any other provision of this Agreement to the contrary
notwithstanding, in no event shall any payment or benefit under this Agreement
that constitutes nonqualified deferred compensation for purposes of Section 409A
be subject to offset by any other amount unless otherwise permitted by
Section 409A.

29. Indemnification. Executive shall be indemnified to the maximum extent
permitted under the Company’s by-laws and charter. During the Employment Period
and continuing thereafter, including after the termination of Executive’s
employment hereunder, during such periods in which Executive may be subject to
liability, Executive shall have coverage under any director’s and officer’s
liability insurance policy provided by the Company in amounts no less than, and
on terms no less favorable than those, as provided by the Company to other
senior executive officers and directors of the Company as in effect from time to
time.

[Signature Page Follows]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

     
APAC CUSTOMER SERVICES, INC.
By:/s/ Theodore G. Schwartz
Theodore G. Schwartz, Chairman of the Board
 
By:/s/ Kevin T. Keleghan
Kevin T. Keleghan

Exhibit A-1

EMPLOYEE GRANT – STOCK OPTION
APAC CUSTOMER SERVICES, INC.
STOCK OPTION AGREEMENT

This Stock Option Agreement (“Agreement”) is entered into and made effective
September      , 2010 (the “Grant Date”) by and between APAC Customer Services,
Inc., an Illinois corporation (the “Company”), and Kevin T. Keleghan, (the
“Optionee”).

W I T N E S S E T H:

WHEREAS, the Compensation Committee of the Board of Directors of the Company
desires to encourage and enable the Optionee to acquire or increase his or her
proprietary interest in the Company by granting the Optionee an option to
purchase common stock of the Company, par value of $.01 per share (“Shares”), as
authorized under the APAC Customer Services, Inc. Amended and Restated 2005
Incentive Stock Plan(the “Plan”);

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the Company and Optionee hereby agree as follows:

1. Grant of Option. Subject to the terms and conditions provided in this
Agreement and the Plan, the Company hereby grants to the Optionee a nonqualified
stock option to purchase all or part of 750,000 Shares of the Company (the
“Option”) at a per share purchase price of $     .      . The Option shall not
be treated as an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).

2. Time of Exercise.

(a) From and after the Grant Date, as long as the Optionee continues to provide
Services to the Company or of one of its Subsidiaries, the Option shall become
exercisable, to a maximum cumulative extent in accordance with the following
schedule:

      Exercise Date   Cumulative Number of Shares
On or after 1st anniversary of Grant Date
  20% of Shares
 
   
On or after 2nd anniversary of Grant Date
  40% of Shares
 
   
On or after 3rd anniversary of Grant Date
  60% of Shares
 
   
On or after 4th anniversary of the Grant Date
  80% of Shares
 
   
On or after 5th anniversary of the Grant Date
  100% of Shares
 
   

Notwithstanding the foregoing, the Option may not be exercised for fractional
Shares and the Option may not be exercised for less than 100 Shares at a time,
unless it is for the balance of the Shares available under the Option.

The exercisability of the Option shall not be affected by leaves of absence
approved in writing by the Chairman of the Committee or by any change of
employment, so long as the Optionee continues to provide Services to the Company
or of one of its Subsidiaries.

(b) Notwithstanding paragraph 2(a), the following provisions shall govern:

(i) Disability, Death or Retirement. If the Optionee’s Service is terminated due
to Disability, death or Retirement (as each such capitalized term is defined
below in paragraph 4 or in the Plan), the exercisability of the Option shall
accelerate and the Option shall become exercisable, to a maximum cumulative
extent, in accordance with the following schedule:

      Termination Date   Cumulative Number of Shares
On or after Grant Date, but before 1st
anniversary of Grant Date
  20% of Shares


 
   
On or after 1st anniversary of Grant Date, but
before 2nd anniversary of Grant Date
  40% of Shares


 
   
On or after 2nd anniversary of Grant Date, but
before 3rd anniversary of Grant Date
  60% of Shares


 
   
On or after 3rd anniversary of Grant Date
  80% of Shares
 
   
On or after 4th anniversary of Grant Date
  100% of Shares
 
   

(ii) Change in Control. If a Change in Control (defined below in paragraph 4)
occurs while the Optionee is providing Services to the Company or one of its
Subsidiaries, to the extent that the Option is then not exercisable, its
exercisability shall accelerate as to fifty percent (50%) of the previously
unexercisable portion, and the Option shall thereafter become additionally
exercisable (if at all) to the extent it would have been exercisable without
such acceleration.

(iii) Termination After Change in Control. If the Optionee’s Service terminates
for Good Reason (defined below in paragraph 4) or by the Company other than With
Cause, on or within twenty-four (24) months following a Change in Control, the
Option shall become exercisable with respect to all Shares covered by the
Option.

(iv) Other Terminations. The foregoing provisions of this Section 2(b) to the
contrary notwithstanding, the Committee (as defined below in paragraph 11), in
its sole discretion, may at any time cause all or part of Optionee’s
unexercisable Option to become exercisable upon a termination of Optionee’s
Service.

3. Term of Option. Except as provided below, the term of the Option shall be for
a ten (10) year period, beginning on the Grant Date and ending on the tenth
anniversary of the Grant Date (the “Expiration Date”).

(a) Termination With Cause. If the Company terminates the Optionee’s Service
With Cause, the Option shall expire immediately and all rights to purchase
Shares hereunder shall cease.

(b) Disability or Death. If the Optionee’s Service with the Company or one of
its Subsidiaries terminates due to the Optionee’s Disability or death, the
Option shall expire one (1) year after the date of such termination. In such
circumstance, the Option shall only be exercisable to the extent it was
exercisable as of such termination date (as determined above under paragraph 2)
and shall not be exercisable with respect to any additional Shares.

(c) Other Termination. If the Optionee’s Service with the Company or one of its
Subsidiaries terminates for any reason other than Disability, death, or With
Cause, the Option shall expire 90 days after such termination. In such
circumstance, the Option shall only be exercisable to the extent it was
exercisable as of such termination date (as determined above under paragraph 2)
and shall not be exercisable with respect to any additional Shares.

Notwithstanding the foregoing provisions of this paragraph 3, in no event may
the Option be exercised later than the Expiration Date.

4. Definitions. For purposes of this Agreement, the following definitions shall
apply:

(a) A “Change in Control” shall be deemed to have occurred if (i) a tender offer
shall be made and consummated for the ownership of more than 50% of the
outstanding voting securities of the Company, (ii) the Company shall be merged
or consolidated with another corporation and as a result of such merger or
consolidation less than 50% of the outstanding voting securities of the
surviving or resulting corporation shall be owned in the aggregate by the former
shareholders of the Company, as the same shall have existed immediately prior to
such merger or consolidation, (iii) the Company shall sell all or substantially
all of its assets to another corporation which is not a wholly-owned subsidiary
or affiliate, (iv) as the result of, or in connection with, any contested
election for the Board of Directors, or any tender or exchange offer, merger or
business combination or sale of assets, or any combination of the foregoing (a
“Transaction”), the persons who were Directors of the Company before the
Transaction shall cease to constitute a majority of the Board of Directors of
the Company, or any successor thereto, or (v) a person, within the meaning of
Section 3(a)(9) or of Section 13(d)(3) of the Securities and Exchange Act of
1934 (“Exchange Act”), other than any employee benefit plan then maintained by
the Company, shall acquire more than 50% of the outstanding voting securities of
the Company (whether directly, indirectly, beneficially or of record). For
purposes hereof, ownership of voting securities shall take into account and
shall include ownership as determined by applying the provisions of
Rule 13d-3(d)(1)(i) pursuant to the Exchange Act. Notwithstanding the foregoing,
(i) a Change in Control will not occur for purposes of this Agreement merely due
to the death of Theodore G. Schwartz, or as a result of the acquisition, by
Theodore G. Schwartz, alone or with one or more affiliates or associates, as
defined in the Exchange Act, of securities of the Company, as part of a
going-private transaction or otherwise, unless Mr. Schwartz or his affiliates,
associates, family members or trusts for the benefit of family members
(collectively, the “Schwartz Entities”) do not control, directly or indirectly,
at least twenty-seven percent (27%) of the resulting entity, and (ii) if the
Schwartz Entities control, directly or indirectly, less than twenty-seven
percent (27%) of the Company’s voting securities while it is a public company,
then “33-1/3%” shall be substituted for “50%” in clauses (i) and (v) of the
first sentence of this paragraph, and “66-2/3%” shall be substituted for “50%”
in clause (ii) of the first sentence of this paragraph.

(b) “Disability” shall mean disability as determined under the Company’s long
term disability benefit plan then in effect covering the Optionee.

(c) “Good Reason” shall mean termination of the Optionee’s Service by the
Optionee (I) in accordance with such term as it may be defined under the
employment agreement or employment security agreement between Optionee and the
Company, if any, and (II) as hereinafter provided in the absence of such
agreement providing for termination for “Good Reason,” but only if, without
Optionee’s consent and after notice by the Optionee to the Company and a fifteen
(15) day opportunity by the Company to cure: (i) the Optionee’s principal place
of work (not including regular business travel) is relocated by more than fifty
(50) miles, (ii) the Optionee’s duties, responsibilities or authority as an
executive employee are materially reduced or diminished; provided that any
reduction or diminishment in any of the foregoing resulting merely from the
acquisition of the Company and its existence as a subsidiary or division of
another entity shall not be sufficient to constitute Good Reason, (iii) the rate
of base salary or bonus opportunity (as a percentage of base salary) due to the
Optionee is reduced, and such reduction is not remedied within thirty (30) days
of the Optionee’s notice to the Company thereof, or (iv) there is a liquidation,
dissolution, consolidation or merger of the Company or transfer of all or a
significant portion of its assets unless a successor or successors (by merger,
consolidation or otherwise) to which all or a significant portion of its assets
have been transferred shall have assumed all duties and obligations of the
Company under such Employment Agreement, if any.

(d) “Retirement” shall mean a termination of Optionee’s Service (other than due
to Optionee’s Disability, death or With Cause) in which (i) Optionee has
completed at least ten (10) years of continuous active Service with the Company
(including authorized leaves of absence) and (ii) the sum of Optionee’s age and
Service on the date of termination of Service is equal to or greater than
seventy (70).

(e)“Service” shall mean commencing on the Grant Date, an employee-employer
relationship between the Participant and the Company or any of its Subsidiaries.
The Participant’s Service shall terminate upon the termination of the
Participant’s employment with the Company and all of its Subsidiaries. The
foregoing to the contrary notwithstanding, any other relationship of the
Participant and the Company may be deemed to be “Service,” and such Service may
be deemed not to have terminated upon cessation of such Service, as may be
determined by the Committee in its sole discretion. The Committee, in its sole
discretion, shall determine the effect of all matters and questions relating to
terminations of Service, including, but not by way of limitation, the question
of whether a particular leave of absence constitutes a termination of Service.
the question of whether a particular leave of absence constitutes a termination
of Service.

(f) Termination “With Cause” shall mean termination of the Optionee’s Service by
the Company (I) in accordance with such term as it may be defined under the
employment agreement between Optionee and the Company, if any, and (II) as
hereinafter provided in the absence of such agreement, due to (i) gross
misconduct or gross negligence in the performance of the Optionee’s employment
duties; (ii) willful disobedience by the Optionee of the lawful directions
received from the Company or from the person to whom the Optionee directly
reports or of established policies of the Company; or (iii) commission by the
Optionee of a crime involving fraud or moral turpitude that can reasonably be
expected to have an adverse effect on the business, reputation or financial
situation of the Company.

5. Method of Exercise.

(a) The Option may be exercised only by delivering written notice to the
Treasurer of the Company. Contemporaneously with such delivery, the Optionee
shall tender the full purchase price of the Shares by any of the following
methods or combination thereof:

(i) A certified or cashier’s check payable to the order of the Company;

(ii) Certificates of Shares of the Company that have been held by the Optionee,
for such period as may be required to avoid a charge to earnings for financial
reporting purposes, that have a fair market value equal to such purchase price
or the portion thereof so paid on the date of exercise, or delivery by the
Optionee of a written attestation of the same; and/or

(iii) A copy of irrevocable instructions to a broker to promptly deliver to the
Company the amount of proceeds from a sale of Shares equal to the exercise
price. To facilitate the foregoing, the Company may enter into agreements for
coordinated procedures with one or more brokerage firms. Exercise of the Option
pursuant to this subparagraph (a)(iii) shall be subject to compliance with
federal and state securities laws and trading policies established by the
Company and applicable to the Optionee.

(b) In addition to tendering payment, the Optionee (or the purchaser under
paragraph 7 below) shall furnish such other documents or representations
(including, without limitation, representations as to the intention of the
Optionee, or the purchaser under paragraph 7 below, to acquire Shares for
investment) as the Company may reasonably request in order to comply with
securities, tax or other laws then applicable to the exercise of the Option.

6. Repayment of Option Gain. If prior to the occurrence of a Change of Control:
(i) the Company terminates the Optionee’s Service With Cause during the six
month period after the Optionee’s exercise of all or any portion of the Option,
or (ii) the Optionee violates any promise, covenant, or agreement relating to
(A) restrictions on the Optionee’s ability to compete with the Company or
solicit its customers or employees; or (B) the Optionee’s duty to keep
information about the Company confidential, prior to or during the six month
period after the Optionee exercises all or any portion of the Option, then the
Company may rescind the Optionee’s exercise of the Option within two years of
the exercise. In the event of such rescission, the Optionee shall pay to the
Company, with respect to each Share purchased pursuant to the Option, an amount
equal to the excess of the Fair Market Value of such Share on the date of
exercise over the per share purchase price of such Share, in such manner and on
such terms and conditions as may be required, and the Company shall be entitled
to a right of set-off against any amount owed to the Optionee by the Company.

7. Non-Transferability; Death. The Option is not transferable by the Optionee
other than by will or the laws of descent and distribution and is exercisable
during the Optionee’s lifetime only by him. If the Optionee dies while in
Service to the Company or of one of its Subsidiaries, the Option may be
exercised during the period described above in paragraph 3(b) (but in no event
later than the Expiration Date) by his estate or the person to whom the Option
passes by will or the laws of descent and distribution, but only to the extent
that the Optionee could have exercised the Option on the date of his death as
determined above under paragraph 2. Notwithstanding the foregoing, the Option
may be transferred to members of the Optionee’s immediate family (which for
purposes of this Option shall be limited to the Optionee’s spouse, children and
grandchildren), or to one or more trusts for the benefit of the Optionee’s
family members (as defined above) or to one or more partnerships in which such
family members and/or trusts are the only partners.

8. Registration. Any Shares issued pursuant to the Optionee’s exercise of the
Option hereunder shall be Shares that are listed on The NASDAQ Stock Market or
other nationally recognized stock exchange, and registered under the Securities
Act of 1933, as amended.

9. Adjustments.

(a) If the Company shall at any time change the number of issued Shares without
new consideration to the Company (such as by stock dividend, stock split,
recapitalization, reorganization, exchange of shares, liquidation, combination
or other change in corporate structure affecting the Shares) or make a
distribution of cash or property which has a substantial impact on the value of
issued Shares, the total number of Shares hereunder and the per share purchase
price shall be adjusted pursuant to the terms of the Plan.

(b) In the case of any sale of assets, merger, consolidation, combination or
other corporate reorganization or restructuring of the Company with or into
another corporation which results in the outstanding Shares being converted into
or exchanged for different securities, cash or other property, or any
combination thereof (an “Acquisition”), subject to the terms of the Plan, the
Optionee shall have the right thereafter and during the term of the Option
(subject however to all of the terms and conditions set forth herein), to
receive upon exercise thereof the Acquisition Consideration (as defined below)
receivable upon the Acquisition by a holder of the number of Shares which might
have been obtained upon exercise of the Option or portion thereof, as the case
may be, immediately prior to the Acquisition. The term “Acquisition
Consideration” shall mean the kind and amount of securities, cash or other
property or any combination thereof receivable in respect of one Share upon
consummation of an Acquisition.

10. Subject to Plan. The Option is subject to all of the terms and conditions
set forth in the Plan. Any capitalized terms not defined herein shall be subject
to the definitions set forth in the Plan. This Agreement hereby incorporates the
Plan by reference. In the event that the Agreement is silent on any term or
condition that is contained in the Plan, such term or condition shall be
governed by and administered in accordance with the terms and conditions of the
Plan. In the event of any discrepancy between the express terms and conditions
of this Agreement and those of the Plan, the terms and conditions of the Plan
shall control.

11. Administration and Interpretation. The Compensation Committee of the Board
of Directors of the Company (the “Committee”) shall administer and interpret the
terms and provisions of this Agreement. Any interpretation and construction by
the Committee of any term or provision of the Plan, this Agreement, or other
matters related to the Plan shall be final, conclusive and binding upon the
Optionee and his or her heirs.

12. Compliance with Code Section 409A. To the extent that any Award under this
Agreement becomes subject to Code Section 409A, it is intended that such Award
be in compliance with Code Section 409A and the terms of the Plan and this
Agreement shall be construed, to the fullest extent possible, to be in
compliance with Code Section 409A.

13. Enforceability. This Agreement shall be binding upon the Optionee and his
estate, assignee, transferee, personal representative and beneficiaries.

14. Governing Law; Severability. This Agreement shall be construed, interpreted
and enforced in accordance with the laws of the State of Illinois. If any one
provision of this Agreement shall be determined invalid or unenforceable, such
determination shall have no effect on the remaining provisions.

15. Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any Shares hereunder, payment by the Optionee of any
federal, state or local income taxes required by law to be withheld upon the
exercise of all or any part of the Option. The Company may, in its discretion
and subject to such rules as it may adopt as are necessary to prevent the
withholding from being subject to Section 16(b) of the Exchange Act, permit the
Optionee to satisfy any tax withholding obligation associated with the exercise
of the Option, in whole or in part, by electing to have the Company withhold
from the Shares otherwise deliverable as a result of such exercise Shares having
a value (based on their fair market value on the date of delivery) equal to the
amount required to be withheld.

16. No Employment Rights. Nothing contained herein shall confer upon the
Optionee any right to continue in the Service of the Company or any of its
Subsidiaries, or to interfere with or limit the right of the Company or of such
Subsidiary to terminate the Optionee’s Service at any time.

17. Shareholders Rights. The Optionee or other person or entity exercising the
Option shall have no rights as a shareholder of record of the Company with
respect to Shares issuable upon the exercise of the Option until such Shares
have been issued.

18. Entire Agreement. This Agreement contains the entire understanding of the
Company and the Optionee with respect to the terms of the Option granted
hereunder, and shall not be modified or amended on or after the Grant Date,
except in writing, signed by both parties. A waiver by either party under this
Agreement shall not be deemed to be a waiver of any later default.

19. Notices. All notices under this Agreement shall be in writing and shall be
deemed to have been made when delivered or mailed by registered, or certified
mail, or by a nationally recognized overnight delivery service, postage or
charges prepaid. All notices to the Company shall be sent to:

APAC Customer Services, Inc.
2201 Waukegan Rd.
Suite 300
Bannockburn, IL 60015
Attn: General Counsel

All notices to the Optionee shall be sent to the Optionee’s last known address
on the Company’s records, or such other address as the Optionee may furnish to
the Company.

20. Acknowledgment of Agreement Protecting Company Interests. As additional
consideration for the Company granting the Option, the Optionee acknowledges
that Optionee’s rights herein are subject to the terms and conditions of the
Optionee’s Agreement Protecting Company Interests (whether entered into
previously or in connection with this Option grant).

* * *

IN WITNESS WHEREOF, the Company and the Optionee have caused this Agreement to
be executed on the date first above written.

APAC Customer Services, Inc.

By:

Its:

Optionee:

     
Kevin T. Keleghan

Exhibit A-2

RESTRICTED STOCK GRANT
APAC CUSTOMER SERVICES, INC.
RESTRICTED STOCK AWARD AGREEMENT

THIS AGREEMENT (this “Agreement”) is made this September   , 2010 (the “Grant
Date”), between APAC Customer Services, Inc., an Illinois corporation (the
“Company”), and Kevin T. Keleghan (the “Participant”).

R E C I T A L:

WHEREAS, the Company desires to grant to the Participant certain Restricted
Shares under the Company’s Amended and Restated 2005 Incentive Stock Plan (the
“Plan”).

NOW THEREFORE, in consideration of the mutual covenants set forth herein, the
parties agree as follows:

1. Grant of the Restricted Stock Award. Subject to the terms and conditions set
forth in this Agreement and the Plan, the Company hereby grants to the
Participant an Award consisting of 250,000 Restricted Shares, subject to
adjustment pursuant to the terms of the Plan. Capitalized terms not defined
herein shall have the same meaning as set forth in the Plan. Each Restricted
Share shall vest and become unrestricted in accordance with Section 2 hereof.

2. Vesting.

(a) Except as set forth at Section 2(b), 2(c), 2(d) or 2(e) hereof, the Award
shall vest upon:

(i) The Participant’s continuous Service until each of the following
anniversaries of the Grant Date:

      Vesting Date   Cumulative Number of Shares Vested
1st anniversary of Grant Date
  50,000 Shares
 
   
2nd anniversary of Grant Date
  100,000 Shares
 
   
3rd anniversary of Grant Date
  150,000 Shares
 
   
4th anniversary of the Grant Date
  200,000 Shares
 
   
5th anniversary of the Grant Date
  250,000 Shares
 
   

(ii) Section 2(a)(i) to the contrary notwithstanding, the vesting of up to
100,000 Shares shall be accelerated on or before the last day of the 2013 fiscal
year in accordance with Schedule A attached hereto upon the satisfaction of the
Performance Goals set forth in Schedule A.

(iii) For purposes of this Agreement, “Service” shall mean, commencing on the
Grant Date, an employee-employer relationship between the Participant and the
Company or any of its Subsidiaries. The Participant’s Service shall terminate
upon the termination of the Participant’s employment with the Company and all of
its Subsidiaries. The foregoing to the contrary notwithstanding, any other
relationship of the Participant and the Company may be deemed to be “Service,”
and such Service may be deemed not to have terminated upon cessation of such
Service, as may be determined by the Committee in its sole discretion. The
Committee, in its sole discretion, shall determine the effect of all matters and
questions relating to terminations of Service, including, but not by way of
limitation, the question of whether a particular leave of absence constitutes a
termination of Service.

(b) If a Change in Control occurs while the Participant is providing Services to
the Company or one of its Subsidiaries, the Restricted Shares shall immediately
fully vest.

(c) Upon a termination of the Participant’s Service due to death or Disability,
the Participant shall vest in such number of Shares as would have vested had his
Service continued through the first anniversary date of the Grant Date following
such termination, and shall further vest as provided in Schedule A hereto in the
event of the satisfaction of the performance conditions thereunder on the last
day of the fiscal year following such anniversary (as to the First Performance
Goal (defined in Schedule A) for such a termination occurring during the 2012
fiscal year and as to the First Performance Goal and the Second Performance Goal
(defined in Schedule A) for such a termination occurring during the 2013 fiscal
year). “Disability” shall mean a disability as determined under the Company’s
long term disability benefit plan then in effect covering the Participant.

(d) If the Participant’s Service terminates prior to the date of vesting under
Section 2(a) and 2(b), for any reason other than as provided in Section 2(c)
hereof, the unvested portion of the Award shall be immediately forfeited by the
Participant and cancelled by the Company upon such termination. The Participant
irrevocably grants to the Company the power of attorney to transfer any unvested
Restricted Shares forfeited to the Company and agrees to execute any document
required by the Company in connection with such forfeiture and transfer.

(e) Section 2(d) to the contrary notwithstanding, the Committee, in its sole
discretion, may at any time cause all or part of the Participant’s Restricted
Shares to vest upon a termination of the Participant’s Service.

(f) Upon the vesting of Restricted Shares pursuant to Section 2(a), 2(b), 2(c)
or 2(e) hereof, all restrictions on such vested Restricted Shares shall lapse
and such Restricted Shares shall become unrestricted and freely transferable.

3. Rights as a Shareholder. The Company will issue the Restricted Shares by
registering the Restricted Shares in book entry form with the Company’s transfer
agent in the Participant’s name and the applicable restrictions will be noted in
the records of the Company’s transfer agent and in the book entry system. No
certificate(s) representing all or a part of the Restricted Shares will be
issued until the Restricted Shares become vested. The Participant may exercise
all voting rights with respect to the Restricted Shares. Dividends (as they may
be declared and paid on Common Stock to shareholders from time to time) shall
not be payable on any Restricted Shares that are not vested.

4. No Employment Rights. Nothing contain herein shall confer upon the
Participant the right to continue in the Service of the Company or any of its
Subsidiaries, or to interfere with or limit the right of the Company or such
subsidiary to terminate Participant’s Service at any time.

5. Transferability. The Restricted Shares subject to the Award and not then
vested may not be sold, transferred, assigned, pledged, hypothecated, encumbered
or otherwise disposed of (whether by operation of law or otherwise) or be
subject to execution, attachment or similar process, (collectively referred to
as a “Transfer”) and any attempt to so Transfer such Restricted Shares shall be
null and void, other than a Transfer by will or the laws of descent and
distribution.

6. Repayment of Restricted Shares or Proceeds. The Company may rescind the
Award, to the extent vested, if prior to (a) the occurrence of a Change of
Control and (b) six (6) months after the date of vesting of the Restricted
Shares, the Participant violates any promise, covenant, or agreement relating to
(i) restrictions on the Participant’s ability to compete with the Company or
solicit its customers or employees or (ii) the Participant’s duty to keep
information about the Company confidential. The Company may exercise such
rescission right at any time within two years after the occurrence of an event
under the foregoing clauses (i) or (ii). In the event of such rescission, the
Participant shall either tender to the Company the then-vested Restricted Shares
or, if the Restricted Shares are not within the Participant’s possession or
control, shall pay to the Company an amount in cash equal to the proceeds of any
Transfer thereof by the Participant (or, if no proceeds were received, a cash
amount equal to the Fair Market Value of the Restricted Shares on the date of
Transfer), in such manner and on such terms and conditions as may be required by
the Company, and the Company shall be entitled to a right of set-off against any
amount owed to the Participant by the Company.

7. Withholding. By accepting the Award, the Participant agrees to make
appropriate arrangements with the Company for the satisfaction of any applicable
federal, state or local income tax withholding requirements, including the
payment to the Company of all such taxes and requirements in connection with the
distribution or delivery of the vested Restricted Shares, or other settlement in
respect of the Restricted Shares upon vesting, and the Company shall be
authorized to take such action as may be necessary (including, without
limitation, at the election of the Participant), (a) withholding vested
Restricted Shares otherwise deliverable to the Participant hereunder, except
that this election shall not apply in the case of withholding required upon the
filing of an election under Section 83(b) of the Internal Revenue Code of 1986,
as amended (the “Code”) pursuant to Section 16 hereof, or (b) withholding
amounts from any compensation or other amount owing from the Company to the
Participant) to satisfy all obligations for the payment of such taxes; provided,
however, that in no event shall the value of vested Restricted Shares so
withheld by the Company exceed the minimum withholding rates required by
applicable statutes.

8. Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the date of transmission, if delivered by confirmed facsimile, (c) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (d) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed to the Company in care of its
General Counsel and to the Participant at the address (or to the facsimile
number) shown on the records of the Company.

9. Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.

10. Authority of Committee. The Committee shall have full authority to interpret
and construe the terms of this Agreement. The determination of the Committee as
to any such matter of interpretation or construction shall be final, conclusive
and binding.

11. Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Illinois without regard
to its conflicts of law principles.

12. Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument. Any facsimile of this Agreement shall be considered
an original document.

13. Complete Agreement; Inconsistencies. The Award is made pursuant to the Plan,
the terms of which are incorporated herein by reference. The Plan and this
Agreement embody the complete agreement and understanding among the parties
respecting the subject hereof and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way. In the
event of any conflict between the terms of the Plan and this Agreement, the
terms of the Plan shall prevail.

14. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns (including personal representatives,
heirs and legatees), and is intended to bind all successors and assigns of the
respective parties, except that the Participant may not assign any of the
Participant’s rights or obligations under this Agreement except to the extent
and in the manner expressly permitted hereby.

15. Compliance with Code Section 409A. To the extent that any Award under this
Agreement becomes subject to Section 409A of the Code (“Section 409A”), it is
intended that such Award be in compliance with Section 409A and the terms of the
Plan and this Agreement shall be construed, to the fullest extent possible, to
be in compliance with Section 409A (including any required six-month
postponement of payment pursuant to Section 409A(a)(2)(B)(i)).

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Participant has hereunto set his hand, effective as of the Grant Date.

APAC CUSTOMER SERVICES, INC.

By:

Name:       

Its:

Participant: Kevin T. Keleghan

1

SCHEDULE A

The terms of vesting upon satisfaction of the Performance Goals set forth at
Section 2(a)(ii) of the Agreement are:

1. First Performance Goal. Subject to the Participant’s continuous Service until
the second anniversary of the Grant Date, 50,000 Shares shall vest (in addition
to the 50,000 Shares vesting pursuant to Section 2(a)(i) of the Agreement on
such anniversary) as of the last day of the 2012 fiscal year upon the Company’s
satisfaction for the 2011 and 2012 two-fiscal year period, as reported to the
Securities Exchange Commission on the audited financial statements of the
Company in Forms 10-K for such period, of (“First Performance Goal”):

(a) A compound annual growth of net revenues of not less than 13.5%; and

(b) A compound annual growth of operating income of not less than 17.5%.

2. Second Performance Goal. Subject to the Participant’s continuous Service
until the third anniversary of the Grant Date, 50,000 Shares shall vest (in
addition to the 50,000 Shares vesting pursuant to Section 2(a)(i) of the
Agreement on such anniversary), and to the extent the First Performance Goal was
not satisfied the Shares under Section 1 of this Schedule A shall also vest, as
of the last day of the 2013 fiscal year upon the Company’s satisfaction for the
2011, 2012 and 2013 three-fiscal year period, as reported to the Securities
Exchange Commission on the audited financial statements of the Company in Forms
10-K for such period, of (“Second Performance Goal”):

(a) A compound annual growth of net revenues of not less than 13.5%; and

(b) A compound annual growth of operating income of not less than 17.5%.

3. Committee Determinations. The Committee shall determine and certify whether
each Performance Goal shall have been satisfied under this Schedule A in
accordance with the Plan.

Exhibit B

[Employment Security Agreement]Exhibit C

[Agreement Protecting Company Interests]

2